Citation Nr: 1803175	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from January 1989 to January 1993, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 21, 2017, in Waco, Texas.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in August 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In March 2013, the RO granted a 100 percent rating for the Veteran's service-connected PTSD.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  


FINDING OF FACT

In a November 2017 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim.


CONCLUSION OF LAW

The criteria for withdrawal of the service connection claim for a sleep disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdraw Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, in an August 2017 statement, the Veteran expressly withdrew his appeal with regard to the issue of service connection for a sleep disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the service connection claim for a sleep disorder is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


